Exhibit 10.2

 

SEVERANCE AGREEMENT



     THIS SEVERANCE AGREEMENT (“Agreement”) is effective as of May 1, 2009, by
and between Dr. J. Glen House (“House”) and Disaboom Inc (the “Company”). The
Company and Dr. House are referred to jointly herein as “the Parties.”



     WHEREAS, House has served the Company in different capacities since its
inception, including serving as the Executive Director of Content, Chief Medical
Officer, and as a member of the Company’s Board of Directors.



     WHEREAS, effective October 1, 2007 the Company and House entered into an
executive employment agreement which set forth the terms upon which House served
as the Company’s Executive Director of Content and Chief Medical Officer (the
“Employment Agreement”).
 
     WHEREAS, the Parties wish to mutually terminate House’s status as the
Company’s Executive Director of Content and Chief Medical Officer and in turn
terminate certain provisions of the Employment Agreement.



     WHEREAS, after the effective date of this Agreement House will not serve in
any executive or managerial capacity to the Company; provided, however, that
House will be available as the Company’s Chief Medical Adviser for periodic
third party and management consultations as mutually agreed upon by the Parties,
and will remain listed on the Company’s website as its Founder and Chief Medical
Adviser.



NOW THEREFORE, in consideration of the following covenants and promises and for
other valuable consideration as described below, the Parties hereby agree as
follows:



1.     Resignation and Termination of the Employment Agreement.

 

          a.     House hereby resigns from his position as Executive Director of
Content and Chief Medical Officer of the Company. The Parties hereby agree that,
except as provided in this Agreement, the Employment Agreement is terminated and
of no further force or effect. The Parties agree that upon payment of the
consideration described in Section 2 below, House is not due any other
compensation under the Employment Agreement.



          b.     The Parties agree that any and all of the restrictions and
obligations contained within Article 4 of the Employment Agreement, including
but not limited to, the non-competition and non-solicitation restrictions,
remain in full force and effect as described in the Employment Agreement. The
Parties agree and confirm that for the purposes of Section 4.3 of the Employment
Agreement that the Company is currently engaged in the business of operating web
sites that provide a community for people living with disabilities and provide
certain services and products for such persons. House agrees and confirms that
these restrictions are reasonable in scope and will not significantly limit
House’s employment opportunities and mobility.

 

--------------------------------------------------------------------------------


          c.     The Parties further agree that the Company’s indemnification
obligations set forth in Article 6.1 of the Employment Agreement shall remain in
full force and effect and shall survive termination of the Employment Agreement.
The Company further agrees to continue in full force and effect, at Company’s
expense, any directors and officers insurance policy currently in effect for
claims based upon any act or omission by House in his capacity as a director or
officer of the Company when he served in such capacity.

     2.     Consideration.

a.     Severance Payment. In consideration for the performance of his
obligations under this Agreement and in connection with the termination of the
Employment Agreement and severance requirements under Section 5.4, the Company
will pay House a total severance payment of $75,000, net of $25,000 in existing
payments by the Company to House during the period January 1, 2009 through April
30, 2009. The remaining payment will be made in a lump sum of $50,000 by no
later than May 5, 2009.

 

b.     The Parties agree to make all necessary and usual reports to the Internal
Revenue Service, state taxing authorities and any similar agencies and to
perform all withholdings normally applicable to the types and amounts of
payments and other consideration House is to receive as a result of this
Agreement.

     3.     Entire Agreement; Amendment; Enforceability; Interpretation. This
Agreement expresses the Parties’ entire understanding about its subject matter
and is the only agreement, promises or understandings on which the Parties are
relying in performing the duties this Agreement describes. There are no oral
agreements or promises between House and the Company except as set forth herein.
This Agreement may only be amended, changed or waived through a written document
signed by both Parties. This Agreement is enforceable by and against each Party
and anyone else who has or who obtains rights under this Agreement from either
Party. This Agreement will be interpreted and enforced under Colorado law. No
part of this Agreement should be construed against either Party on the basis of
authorship. Any unenforceable provision of this Agreement will be modified to
the extent necessary to make it enforceable or, if that is not possible, will be
severed from this Agreement, and the remainder of this Agreement will be
enforced to the fullest extent possible. In the event of any dispute between the
parties which results in litigation, the exclusive venue for such litigation
shall be a district court within the State of Colorado.



     4.     Attorneys’ Fees. Each of the Parties shall be responsible to pay his
or its respective attorneys’ fees incurred in connection with the negotiation
and drafting of this Agreement. In the event of any action by any Party hereto
to enforce this Agreement, or any other agreement delivered pursuant hereto, the
prevailing Party shall be entitled to recover reasonable attorneys’ fees and
costs.



     5.     No Reliance. The Parties warrant to each other that in agreeing to
the terms of this Agreement, they have not relied in any way upon any
representations or statements of the other Party regarding the subject matter
hereof for the basis or effect of this Agreement other than those
representations or statements contained herein. Each Party represents that in
entering into this Agreement and completing the transactions hereunder, he or it
has done so after completing such investigation as he or it has determined to be
necessary or appropriate in the circumstances, and after having consulted with
and taken advice from such Party’s legal, financial, tax, investment, and other
advisors to the extent such Party has determined such consultation to be
necessary or appropriate in the circumstances.

 

--------------------------------------------------------------------------------

 



     6.     Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Facsimile signatures shall be treated as original
signatures for all purposes.



     7.     Survival. The Parties agree that the obligations, representations
and warranties contained herein shall indefinitely survive the execution of this
Agreement, the delivery of all documents hereunder.



     8.     Further Assurances. The Parties shall execute and deliver after the
date hereof, without additional consideration, such further assurances,
instruments and documents, and to take such further actions, as may be
reasonably requested in order to fulfill the intent of this Agreement and the
transactions contemplated hereby.





          IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly
executed as of the date first mentioned above.



 

                                                             DISABOOM, INC.



                                                                                                        
    By:  /s/ John Walpuck

                                                                                                
                   John Walpuck

                                                                                                                   
Title: President, CEO, CFO

          
                              

                                        Dr. J. Glen House



                                                                                                            
/s/ Dr. J. Glen House

                                                                                                            
Dr. J. Glen House, Individually

 

 

--------------------------------------------------------------------------------

 